                                                                                llUsoc
                                                                                     . soNY
                                                                                t. DOCUi tENT
                                                                                                                      ·

UNITED STATES DISTRICT COURT                                                    t.'/ OOC#:

                                                                                ~!! ~¥.?=QM 15P~ .J
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ---x
                                                                                     - ~~   1¢h·m      e   .l!s   .

UNITED STATES OF AMERICA                                             TRANSPORTATION ORDER

                      V   -                                          19 Cr . 886 (SHS )

GARRETT KELSEY ,

                                        Defendant .

------------ ----------------------x


          Upon the application of Garrett Kelsey, by his attorney , Andrew

Dalack, Esq . , Federal Defenders of New York , pursuant to                                   18 U, S,C , § 4285 .

and upon a finding of indigence and in the interests of justice, it is

hereby

          ORDERED that the United States Marshals Service furnish Garrett Kelsey

with funds to cover the cost of travel between Cedar Rapids , Iowa and New

York , New York in advance of his court appearance scheduled for Thursday ,

February 20 , 2020 at 3 : 30pm , arriving in New York , New York no later than

12pm on Thursday , February 20, 2020 , and returning to Cedar Rapids , Iowa on

Thursday , February 20, 2020 , leaving New York no earlier than 6 : 00pm; and it

is hereby further

          ORDERED that the aforesaid expenses shall be paid by the

United States Marshals Service.



Dated :        New York,          %,w York
                                  1
                                                                     SO ORDERED :
                February          l.!_f , 2020



                                                                     H                       . STEIN
